Allowable Subject Matter


	The following notice of allowance is in response to the claims filed on April 28, 2020.

	Examiner’s statement of reasons for allowance for Claims 1-8 are stated below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 1;  Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the object recognition step includes: a bounding box information confirmation step of confirming bounding box information including the number of bounding boxes included in the image data, object attribute information of a corresponding bounding box, and location coordinates of the corresponding bounding box;  15a bounding box information collection step of tracking, for any one bounding box, location coordinates for each image data, and collecting information on the corresponding bounding box for each image data; and an object attribute determination step of selecting an object having the largest number of bounding boxes from objects having the same attribute information among the tracked bounding 20boxes, as an object of the corresponding boundary box, wherein the step of confirming the location coordinates of a corresponding bounding box in a current image data, and confirming a bounding box adjacent to the corresponding location coordinates from a next image data is sequentially performed at the bounding box information 15collection step to sequentially track bounding boxes adjacent to the corresponding bounding box for each image data” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claims. 


A closest prior art, Guo US2019/0220675 teaches an object mapping step of calculating a spatial coordinate value of a corresponding object 10on a high definition map from the point cloud data, wherein the object recognition step includes: (Guo, Paragraph [0047], “For example, the localizer 206 may apply visual processing on the associated images including the same detected objects to calculate the geolocation (e.g., GPS coordinates) of the detected objects. In block 310, the mapper 208 may project the detected objects on geographical map based on their determined locations”) Also Guo teaches the use of bounding boxes to extract features of specific portions of the image as seen in Paragraph [0050]. Guo does not explicitly teach “wherein the object 

A closest prior art, Wang et al. US2020/0324787 teaches a bounding box information confirmation step of confirming bounding box information including the number of bounding boxes included in the image data, object attribute information of a corresponding bounding box, and location coordinates of the corresponding bounding box; (Wang, Paragraph [0207], “above the road by an image processing technology and a recognition technology. The apparatus determines, based on the analysis of the images or videos, whether the content on a traffic sign is clear and complete. Specifically, the apparatus can detect the position and bounding box (which is generally a rectangular box/circular box/triangular box or more) of a traffic sign on an image by an image detection technology” However Wang does not explicitly teach “wherein the object recognition step includes: a bounding box information confirmation step of confirming bounding box information including the number of bounding boxes included in the image data, object attribute information of a corresponding bounding box, and location coordinates of the corresponding bounding box;  15a bounding box information collection step of tracking, for any one bounding box, location coordinates for each image data, and collecting information on the corresponding bounding box for each image data; and an object attribute determination step of selecting an object having the largest number of bounding boxes from objects having the same 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666